                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                             NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6     NEWMARK REALTY CAPITAL, INC.,                      Case No. 16-cv-01702-BLF
                                   7                    Plaintiff,
                                                                                            OMNIBUS ORDER DENYING
                                   8             v.                                         WITHOUT PREJUDICE SEALING
                                                                                            MOTIONS IN CONNECTION WITH
                                   9     BGC PARTNERS, INC., et al.,                        THE PARTIES’ DAUBERT BRIEFING
                                                                                            AND EXHIBITS
                                  10                    Defendants.
                                                                                            [Re: ECF 593, 598, 609, 615, 620]
                                  11

                                  12
Northern District of California




                                              Before the Court are Plaintiff and Defendants’ administrative motions to file under seal
 United States District Court




                                  13
                                       portions of their briefing and exhibits in connection with each side’s respective Daubert motions.
                                  14
                                       ECF 593, 598, 609, 615, 620. For the reasons stated below, the sealing motions are DENIED
                                  15
                                       without prejudice.
                                  16
                                         I.   LEGAL STANDARD
                                  17
                                              “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  18
                                       and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of
                                  19
                                       Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  20
                                       U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong
                                  21
                                       presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.
                                  22
                                       Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to
                                  23
                                       motions that are “more than tangentially related to the underlying cause of action” bear the burden
                                  24
                                       of overcoming the presumption with “compelling reasons” that outweigh the general history of
                                  25
                                       access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d
                                  26
                                       1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.
                                  27
                                              However, “while protecting the public’s interest in access to the courts, we must remain
                                  28
                                   1   mindful of the parties’ right to access those same courts upon terms which will not unduly harm

                                   2   their competitive interest.” Apple Inc. v. Samsung Elecs. Co., Ltd., 727 F.3d 1214, 1228–29 (Fed.

                                   3   Cir. 2013). Records attached to motions that are “not related, or only tangentially related, to the

                                   4   merits of a case” therefore are not subject to the strong presumption of access. Ctr. for Auto

                                   5   Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at 1179 (“[T]he public has less of a need

                                   6   for access to court records attached only to non-dispositive motions because those documents are

                                   7   often unrelated, or only tangentially related, to the underlying cause of action.”). Parties moving

                                   8   to seal the documents attached to such motions must meet the lower “good cause” standard of

                                   9   Rule 26(c). Kamakana, 447 F.3d at 1179 (internal quotations and citations omitted). This

                                  10   standard requires a “particularized showing,” id., that “specific prejudice or harm will result” if the

                                  11   information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206,

                                  12   1210–11 (9th Cir. 2002); see Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by
Northern District of California
 United States District Court




                                  13   specific examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co.,

                                  14   966 F.2d 470, 476 (9th Cir. 1992). A protective order sealing the documents during discovery

                                  15   may reflect the court’s previous determination that good cause exists to keep the documents

                                  16   sealed, see Kamakana, 447 F.3d at 1179–80, but a blanket protective order that allows the parties

                                  17   to designate confidential documents does not provide sufficient judicial scrutiny to determine

                                  18   whether each particular document should remain sealed. See Civ. L.R. 79-5(d)(1)(A) (“Reference

                                  19   to a stipulation or protective order that allows a party to designate certain documents as

                                  20   confidential is not sufficient to establish that a document, or portions thereof, are sealable.”).

                                  21          In addition to making particularized showings of good cause, parties moving to seal

                                  22   documents must comply with the procedures established by Civ. L.R. 79-5. Pursuant to Civ. L.R.

                                  23   79-5(b), a sealing order is appropriate only upon a request that establishes the document is

                                  24   “sealable,” or “privileged or protectable as a trade secret or otherwise entitled to protection under

                                  25   the law.” “The request must be narrowly tailored to seek sealing only of sealable material, and

                                  26   must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b). In part, Civ. L.R. 79-5(d) requires the

                                  27   submitting party to attach a “proposed order that is narrowly tailored to seal only the sealable

                                  28   material” which “lists in table format each document or portion thereof that is sought to be
                                                                                          2
                                   1   sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the document” that indicates “by

                                   2   highlighting or other clear method, the portions of the document that have been omitted from the

                                   3   redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the filing of the Administrative

                                   4   Motion to File Under Seal, the Designating Party must file a declaration as required by subsection

                                   5   79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-5(e)(1).

                                   6    II.   DISCUSSION
                                   7          The Court has reviewed Defendants’ sealing motions at ECF 593 and 620; Plaintiff’s

                                   8   sealing motions at ECF 598, 609, and 615; and the declarations of the designating parties

                                   9   submitted in support thereof. Each sealing motion is in connection with a Daubert motion,

                                  10   opposition brief, or reply brief. In general, the Court finds that the parties have failed to articulate

                                  11   compelling reasons to seal the submitted documents or have failed to narrowly tailor the proposed

                                  12   redactions.
Northern District of California
 United States District Court




                                  13          For example, Defendants request to seal portions of Defendants’ Daubert Motion To

                                  14   Exclude Evidence or Testimony from Jeffrey Kinrich and Plaintiff’s Alleged Damages Theories

                                  15   (ECF 593-4). ECF 593. However, even a cursory review of the portions requested to be sealed

                                  16   reveals numerous instances of sealing overreach. See, e.g., ECF 593-4 at 1–10 (highlighted

                                  17   portions throughout the motion that appear untethered to sealable material or overbroad). As

                                  18   another example, Plaintiff requests to seal wholesale Exhibit 1 (Kinrich Report appendices and

                                  19   exhibits) to the Declaration of Yasamin Parsafar in Support of Plaintiff’s Opposition to

                                  20   Defendants’ Daubert Motion to exclude evidence or testimony from Kinrich (ECF 609-3). ECF

                                  21   609. Here too, the request to seal is not narrowly tailored to only the sensitive material that

                                  22   Plaintiff claims public disclosure of which would cause harm to Plaintiff. See Parsafar Decl. ¶ 2,

                                  23   ECF 609-1 (identifying the types of “sensitive material” the public disclosure of which would

                                  24   cause harm to Plaintiff).

                                  25          It is not the Court’s function to wade through overbroad sealing motions in search of

                                  26   sealable portions that may be contained within a sweeping request. All sealing requests must be

                                  27   narrowly tailored to seek sealing only of sealable material, and a blanket protective order that

                                  28   allows the parties to designate confidential documents does not provide sufficient judicial scrutiny
                                                                                          3
                                   1   to determine whether each particular document should remain sealed. See Civ. L.R. 79-5. The

                                   2   parties are advised to consider the Court’s statements above—which pertain to examples only and

                                   3   are not to be considered comprehensive review—with respect to each specific document/portion

                                   4   for which sealing is requested. Sealing will not be permitted to run amok.

                                   5   III.   CONCLUSION
                                   6          For the foregoing reasons, Plaintiff and Defendants’ sealing motions at ECF 593, 598, 609,

                                   7   615, and 620 are denied without prejudice to narrowly tailored and properly justified requests.

                                   8   Any renewed request must be filed on or before December 5, 2018. If no renewed request is

                                   9   filed by that date, the sealing request will be denied with prejudice.

                                  10

                                  11          IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: November 28, 2018

                                  14                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
